Exhibit 10.3

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 406 under the Securities Act of 1933. Such
omissions are designated as ***.

AMENDED AND RESTATED SECURITY AGREEMENT

This Amended and Restated Security Agreement (as amended, restated, modified or
otherwise supplemented from time to time, this “Security Agreement”), dated as
of May 10, 2007, is executed by Unigene Laboratories, Inc., a Delaware
corporation (“Grantor”), in favor of Jay Levy (“Secured Party”).

RECITALS

A. WHEREAS, Secured Party, Warren Levy (“WL”) and Ronald Levy (“RL,” and
together with Secured Party and WL, collectively, the “Levys”) loaned Grantor
$500,000, as evidenced by that certain promissory note, dated as of March 2,
1995 (the “March 2 Note”);

B. WHEREAS, in order to secure the repayment by Grantor of the March 2 Note,
Grantor and the Levys entered into that certain Security Agreement (the
“Original Agreement”) on March 2, 1995 pursuant to which Grantor, among other
things, granted the Levys a security interest in certain collateral located at
Grantor’s premises at 110 Little Falls Road, Fairfield, New Jersey (the
“Fairfield Location”);

C. WHEREAS, in consideration of additional loans made by the Levys, either
together or individually, to Grantor and in order to secure the payment by
Grantor of such additional promissory notes, Grantor and such lenders entered
into certain amendments, as set forth on Schedule A hereto, to the Original
Agreement (as amended by such amendments, the “Amended Agreement”);

D. WHEREAS, the Levys, either together or individually, made additional loans to
Grantor, evidenced by promissory notes detailed on Schedule B hereto;

E. WHEREAS, on July 13, 1999, in order to document certain of the additional
loans to Grantor detailed on Schedule B, and to amend and restate certain of the
outstanding promissory notes and the Amended Agreement, (i) Grantor issued and
delivered to Secured Party that certain Amended and Restated Secured Promissory
Note in the principal amount of $1,600,000 (the “Restated Note”) in exchange for
Secured Party’s surrendering certain outstanding promissory notes, as detailed
on Schedule B hereto, and (ii) Grantor and the Levys entered into that certain
Amended and Restated Security Agreement, which superseded the Amended Agreement
(the “Restated Agreement”);



--------------------------------------------------------------------------------

F. WHEREAS, in consideration of the Restated Note, on July 13, 1999, Grantor
entered into that certain Mortgage and Security Agreement (the “Mortgage”)
pursuant to which Grantor granted Secured Party a security interest in its real
property located at the Fairfield Location;

G. WHEREAS, on August 5, 1999, Grantor and the Levys entered into that certain
Amendment to Security Agreement and Subordination Agreement (the “Final
Amendment”) pursuant to which the definition of “Obligations” in the Restated
Agreement was amended to include (i) a promissory note, issued on July 30, 1999,
in the amount of $70,000 (the “7/30/99 Note”) and (ii) a promissory note, issued
on August 5, 1999, in the amount of $200,000 (the “8/5/99 Note” and together
with the 7/30/99 Note, the “Additional 1999 Notes”) (and as so amended by the
Final Amendment, the Restated Agreement is hereinafter referred to as the
“Current Agreement”);

H. WHEREAS, on August 5, 1999, Grantor entered into that certain Modification of
Mortgage and Security Agreement (the “Modified Mortgage”) to amend the Mortgage
to secure the Additional 1999 Notes as well as the Restated Note;

I. WHEREAS, thereafter Secured Party made additional loans to Grantor, evidenced
by additional promissory notes detailed on Schedule B and Schedule C hereto;

J. WHEREAS, in order to secure the payment by Grantor of the notes detailed on
Schedule C hereto, on March 13, 2001, Grantor and Secured Party entered into
that certain Patent Security Agreement, which was later amended by that certain
First Amendment to Patent Security Agreement dated May 29, 2001, and that
certain Second Amendment to Patent Security Agreement dated November 26, 2002
(as amended from time to time, the “Patent Security Agreement”), pursuant to
which Grantor granted Secured Party a security interest in certain of Grantor’s
United States patents, as detailed therein;

K. WHEREAS, on February 15, 2005, Secured Party transferred to the Jaynjean Levy
Family Limited Partnership, a Delaware limited partnership (the “Partnership”),
the promissory notes detailed on Schedule C hereto;

L. WHEREAS, by virtue of such transfer, Secured Party’s interest pursuant to the
Patent Security Agreement was transferred to the Partnership in accordance with
Section 11 of the Patent Security Agreement;

M. WHEREAS, in January 2007 Grantor repaid in full to each of WL and RL all
amounts that Grantor owed them pursuant to the March 2 Note and certain other
promissory notes issued to them by Grantor from time to time;

N. WHEREAS, by virtue of such repayments to WL and RL, neither of them has an
ongoing security interest in the security set forth in the Current Agreement;

 

- 2 -



--------------------------------------------------------------------------------

O. WHEREAS, effective as of May 9, 2007, Jean Levy (“JL”) transferred to Secured
Party the promissory notes detailed on Schedule B hereto and, in connection with
such transfer, JL agreed to terminate that certain Mortgage and Security
Agreement, dated February 10, 1995 (as amended, modified, postponed and restated
from time to time), pursuant to which Grantor granted JL a security interest in
its real property located at the Fairfield Location;

P. WHEREAS, Grantor intends to repay some of the outstanding amounts due and
owing to Secured Party and to repay some of the outstanding amounts due and
owing to Partnership;

Q. WHEREAS, in connection with, and in consideration of, such repayments,
Grantor, Secured Party and Partnership are restructuring the remaining
outstanding Obligations (as defined in the Note referred to below) and Grantor
is (i) consolidating all of the principal and interest currently outstanding on
those certain promissory notes payable to Secured Party, listed on Schedule D
hereto, into one secured promissory note (the “Note”), dated as of the date
hereof, payable to Secured Party in the new original principal amount of
$8,318,714; and (ii) consolidating all of the principal and interest currently
outstanding on those certain promissory notes payable to Partnership, listed on
Schedule E hereto, into one secured promissory note (the “Partnership Note”),
dated as of the date hereof, payable to Partnership in the new original
principal amount of $7,418,803; and

R. WHEREAS, in connection therewith, (i) Grantor and the Levys wish to enter
into this Security Agreement to amend and restate the Current Agreement to
document Secured Party’s interest in the collateral described below;
(ii) Grantor and Partnership wish to contemporaneously enter into that certain
Third Amendment to Patent Security Agreement (the “Patent Security Amendment”)
to secure the Partnership Note which represents all of the principal and
interest outstanding and due and payable with respect to the notes detailed on
Schedule C hereto; provided, that Grantor, the Levys and Partnership each agree
that none of the Note, the Partnership Note, this Security Agreement or the
Partnership Security Amendment represents, evidences or documents a novation of
said notes, but rather represents, evidences and documents the continuation of
all obligations and liabilities of every kind and nature of Grantor outstanding
thereunder that exist as of the date hereof, as more fully described herein and
therein; and (iii) Grantor shall contemporaneously also enter into a
Modification of Mortgage and Security Agreement (the “New Mortgage
Modification”) in favor of Secured Party to amend the Modified Mortgage to
secure the Note instead of the Restated Note and the Additional 1999 Notes.

 

- 3 -



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Grantor hereby agrees with Secured Party as follows:

1. Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:

“Boonton Location” has the meaning given to that term in Section 5(c) hereof.

“Collateral” has the meaning given to that term in Section 2 hereof.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.

“Transaction Documents” means this Security Agreement, the Note, the New
Mortgage Modification and each mortgage, pledge agreement, control agreement,
grant of security interest in copyrights, patents or trademarks or other
instrument or document delivered by Grantor pursuant to this Security Agreement
or any of the other Transaction Documents in order to grant Secured Party a Lien
on any property of Grantor as security for the Obligations (as defined in the
Note).

“UCC” means the Uniform Commercial Code as in effect in the State of New Jersey
from time to time.

All capitalized terms used herein and not otherwise defined have the respective
meanings given to them in the Note. Unless otherwise defined herein or in the
Note, all terms defined in the UCC have the respective meanings given to those
terms in the UCC.

2. Grant of Security Interest. As security for (a) the Obligations and (b) all
debts, liabilities and obligations, howsoever arising, owed by Grantor to
Secured Party of every kind and description (whether or not evidenced by any
note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Transaction Documents
issued by Grantor on the date hereof, including, without limitation, all
interest, fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by Grantor hereunder and thereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under
Title 11 of the United States Code (11 U. S. C. Section 101 et seq.), as amended
from time to time (including post-petition interest) and whether or not allowed
or allowable as a claim in any such proceeding (all of the foregoing items
referred to in clauses (a) and (b) collectively, the “Secured Obligations”),
Grantor hereby grants to Secured Party a security interest in all right, title
and interests of Grantor in and to the property described on Attachment 1
hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”); provided that in no event shall the Collateral
include (a) any equipment or accessions, additions or improvements thereto, any
replacement thereof or proceeds thereof to the extent prohibited by the
agreement (for as long as the agreement or prohibition is in effect) pursuant to
which such equipment was acquired or financed (to the extent permitted by the
terms of the Note) and (b) any pledges or deposits constituting Permitted Liens
to the extent prohibited by the agreement (for as long as the agreement or
prohibition is in effect) under which the pledge or deposit is made.

 

- 4 -



--------------------------------------------------------------------------------

3. General Representations and Warranties. Grantor represents and warrants to
Secured Party that (a) Grantor is the owner of the Collateral (or, in the case
of after-acquired Collateral, at the time Grantor acquires rights in the
Collateral, will be the owner thereof) in which it has granted a security
interest and that no other Person has (or, in the case of after-acquired
Collateral, at the time Grantor acquires rights therein, will have) any right,
title, claim or interest (by way of Lien or otherwise) in, against or to the
Collateral, other than Permitted Liens; (b) based upon UCC-1 financing
statements that have been filed, and any amendments thereto that have been
filed, in the appropriate filing offices, Secured Party has (or in the case of
after-acquired Collateral, at the time Grantor acquires rights therein, will
have) a first priority perfected security interest in the Collateral in which
Grantor has granted a security interest to the extent that a security interest
in the Collateral can be perfected by such filing, subject to Permitted Liens;
(c) all accounts receivable and payment intangibles are genuine and enforceable
against the party obligated to pay the same; and (d) the originals of all
documents evidencing all accounts receivable and payment intangibles of Grantor
and the only original books of account and records of Grantor relating thereto
are, and will continue to be, kept at address of Grantor set forth in or
determined pursuant to Section 8(a) of this Security Agreement.

4. Covenants Relating to Collateral. Grantor hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Secured Party therein and the perfection and
priority of such Lien, subject to Permitted Liens; (b) not to use or permit any
Collateral to be used (i) in violation in any material respect of any applicable
law, rule or regulation, or (ii) in violation of any policy of insurance
covering the Collateral; (c) not to move any of the Collateral from its current
location at the Fairfield Location or at the premises leased by the Grantor at
83 Fulton Street, Boonton, New Jersey (the “Boonton Location”), or between these
two locations, without the prior consent of Secured Party, provided however,
that Grantor shall be permitted to move, in one or more transactions, Collateral
which at the time of such move has a current fair market value, in the
aggregate, of less than $500,000 without Secured Party’s prior consent; (d) to
pay promptly when due all taxes and other governmental charges, all Liens (other
than Permitted Liens) and all other charges now or hereafter imposed upon or
affecting any Collateral except for such charges or taxes being contested in
good faith by appropriate proceedings and for which adequate reserves are
maintained in accordance with GAAP (and no foreclosure proceedings are in effect
on the Liens granted hereunder); (e) not to change Grantor’s name or state of
incorporation or principal place of business, or change the office in which
Grantor’s records relating to accounts receivable and payment intangibles are
kept, in each case without 30 days’ prior written notice to Secured Party; and
(f) to procure, execute and deliver from time to time any endorsements,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof (subject to Permitted Liens); provided, however, that
Secured Party shall execute and deliver to Grantor any UCC termination
statements and any additional documents or instruments as the Company shall
reasonably request to evidence a termination pursuant to Section 7 hereof.

5. Authorized Action by Secured Party. Grantor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees

 

- 5 -



--------------------------------------------------------------------------------

that Secured Party may perform (but Secured Party shall not be obligated to and
shall incur no liability to Grantor or any third party for failure so to do) any
act which Grantor is obligated by this Security Agreement to perform, and to
exercise such rights and powers as Grantor might exercise with respect to the
Collateral, including the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) make any
compromise or settlement, and take any action it deems advisable, with respect
to the Collateral; (d) insure, process and preserve the Collateral; (e) pay any
indebtedness of Grantor relating to the Collateral; and (f) file UCC financing
statements and execute other documents, instruments and agreements required
hereunder; provided, however, that Secured Party shall not exercise any such
powers granted pursuant to subsections (a) through (e) prior to the occurrence
of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default. Grantor agrees to reimburse Secured Party
upon demand for any reasonable costs and expenses, including attorneys’ fees,
Secured Party may incur while acting as Grantor’s attorney-in-fact hereunder,
all of which costs and expenses are included in the Secured Obligations. It is
further agreed and understood between the parties hereto that such care as
Secured Party gives to the safekeeping of its own property of like kind shall
constitute reasonable care of the Collateral when in Secured Party’s possession;
provided, however, that Secured Party shall not be required to make any
presentment, demand or protest, or give any notice and need not take any action
to preserve any rights against any prior party or any other person in connection
with the Secured Obligations or with respect to the Collateral.

6. Default and Remedies.

(a) Default. Grantor shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default.

(b) Remedies. Upon the occurrence and during the continuance of any such Event
of Default, Secured Party shall have the rights of a secured creditor under the
UCC, all rights granted by this Security Agreement and by law, including the
right to: (i) require Grantor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party; and (ii) prior to
the disposition of the Collateral, store, process, repair or recondition it or
otherwise prepare it for disposition in any manner and to the extent Secured
Party deems appropriate. Grantor hereby agrees that ten (10) days’ notice of any
intended sale or disposition of any Collateral is reasonable.

(c) Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of

 

- 6 -



--------------------------------------------------------------------------------

such sale and the exercise of any other rights or remedies, and of all proper
fees, expenses, liability and advances, including reasonable legal expenses and
attorneys’ fees, incurred or made hereunder by Secured Party;

(ii) Second, to the payment to Secured Party of the amount then owing or unpaid
to Secured Party under the Note (to be applied first to accrued interest and
second to outstanding principal);

(iii) Third, to the payment of other amounts then payable to Secured Party under
any of the Transaction Documents; and

(iv) Fourth, to the payment of the surplus, if any, to Grantor, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.

7. Termination of Security Interest.

(a) Partial Termination. On the date on which the Company shall have repaid to
the Secured Party aggregate principal of at least $*** pursuant to the terms and
conditions of the Note, the security interest granted herein in the Collateral
located at the Boonton Location shall automatically terminate and all rights to
the Collateral located at the Boonton Location shall revert to the Company. Upon
such termination, Secured Party shall file or authorize the Company to file any
UCC termination statements necessary to effect such termination and Secured
Party will execute and deliver to the Company any additional documents or
instruments as the Company shall reasonably request to evidence such
termination.

(b) Complete Termination. Upon the payment in full of all Secured Obligations,
the security interest granted herein shall terminate and all rights to the
Collateral shall revert to Grantor. Upon such termination, Secured Party shall
file or authorize Grantor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Grantor
any additional documents or instruments as Grantor shall reasonably request to
evidence such termination.

8. Miscellaneous.

(a) Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery or sent via facsimile
(receipt confirmed) at the respective addresses or facsimile numbers of the
parties as set forth on the signature page hereto or on the register maintained
by Grantor. Any party hereto may by written notice so given change its address
for future notice hereunder. Notice shall conclusively be deemed to have been
given when received.

 

- 7 -



--------------------------------------------------------------------------------

(b) Nonwaiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

(c) Amendments and Waivers. This Security Agreement may not be amended or
modified, or may any of its terms be waived, except by written instruments
signed by Grantor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

(d) Assignments. This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Grantor and their respective successors and assigns
(including all permitted subsequent holders of the Note); provided, however,
that Grantor may not sell, assign or delegate its rights and obligations
hereunder without the prior written consent of Secured Party. Unless an Event of
Default has occurred and is continuing, the Secured Party may not transfer any
of its rights or obligations under this Security Agreement to any Person without
the prior written consent of Grantor.

(e) Cumulative Rights, Etc. The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Secured Party’s
rights hereunder. Grantor waives any right to require Secured Party to proceed
against any person or entity or to exhaust any Collateral or to pursue any
remedy in Secured Party’s power.

(f) Payments Free of Taxes, Etc. All payments made by Grantor under the
Transaction Documents shall be made by Grantor free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings (excluding taxes imposed on the income of Secured Party or
franchise taxes). In addition, Grantor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution
delivery, registration, performance and enforcement of this Security Agreement.
Upon request by Secured Party, Grantor shall furnish evidence satisfactory to
Secured Party that all requisite authorizations and approvals by, and notices to
and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.

(g) Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

 

- 8 -



--------------------------------------------------------------------------------

(h) Expenses. Grantor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with custody, preservation or sale of, or other realization on, any
of the Collateral or the enforcement or attempt to enforce any of the Secured
Obligations which is not performed as and when required by this Security
Agreement.

(i) Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Grantor, Secured Party and their respective counsel. Accordingly, this Security
Agreement and the other Transaction Documents shall be deemed to be the product
of all parties hereto and/or thereto, and no ambiguity shall be construed in
favor of or against Grantor or Secured Party.

(j) Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Grantor and
Secured Party and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

(k) Other Interpretive Provisions. References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(i) includes all exhibits, schedules and other attachments thereto,
(ii) includes all documents, instruments or agreements issued or executed in
replacement thereof, and (iii) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Security Agreement or
any other Transaction Document refer to this Security Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Security Agreement or such other Transaction Document, as the
case may be. The words “include” and “including” and words of similar import
when used in this Security Agreement or any other Transaction Document shall not
be construed to be limiting or exclusive.

(l) Governing Law. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without reference to
conflicts of law rules (except to the extent governed by the UCC).

(m) Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be deemed as original, but all of which
together shall be deemed to constitute one instrument, and such counterparts may
be delivered by facsimile or by electronic mail in “portable document format”
(or “.pdf”), with any such counterpart delivered in such way deemed an original.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Security Agreement to be executed as
of the day and year first above written.

 

UNIGENE LABORATORIES, INC. By:   /s/ William Steinhauer Name:   William
Steinhauer Title:   Vice President of Finance

110 Little Falls Road

Fairfield, NJ 07004

Fax: 973-227-6088

 

Accepted and Agreed to: /s/ Jay Levy Jay Levy

2150 Center Street, Apt. 10G

Fort Lee, NJ 07024

Fax: 201-461-9891

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

ATTACHMENT 1

TO SECURITY AGREEMENT

All right, title, interest, claims and demands of Grantor in and to the
following property and assets of Grantor:

A. With respect to (x) 110 Little Falls Road, Fairfield, New Jersey (the
“Fairfield Location”) and (y) 83 Fulton Street, Boonton, New Jersey (the
“Boonton Location” and together with the Fairfield Property, the “Property”):

(i) All trade fixtures, machinery and equipment now or hereafter located at the
Property;

(ii) All materials and supplies with regard to the same and other equipment, now
or hereafter installed, placed upon or owned by Grantor at the Property;

(iii) All awards or payments, including interest thereon which may be made with
respect to the property and assets listed above, all proceeds of any insurance
policy covering the property and assets listed above, and all unearned premiums
thereon;

(iv) All accounts receivable, contract rights and rights of action of debtor of
Grantor; and

(v) All attachments to and replacements of the assets and property described
above, and all proceeds thereof.

B. With respect to the Fairfield Location:

(i) All rents and income arising therefrom;

(ii) All appurtenances, fixtures and improvements to, and owned by the Grantor,
now or hereafter installed, place upon or used in connection with the Fairfield
Location;

(iii) All leases and other agreements reflecting the use or occupancy of the
Fairfield Location;

(iv) All rents, issues and profits of the Fairfield Location;

(v) All awards or payments, including interest thereon, which may be made with
respect to the Fairfield Location;

(vi) All proceeds of any insurance policy covering the Fairfield Location; and

(vii) All unearned premiums thereon and all accounts receivable and rights of
action by Grantor thereunder.



--------------------------------------------------------------------------------

Schedule A

Amendments to the Original Agreement

 

Date

  

Amendment

March 20, 1995   

Amendment to Loan

Agreement and Security

Agreement

June 29, 1995   

Amendment to Loan

Agreement and Security

Agreement

June 25, 1999   

Amendment to Loan

Agreement and Security

Agreement

June 29, 1999   

Amendment to Loan

Agreement and Security

Agreement

June 30, 1999   

Amendment to Loan

Agreement and Security

Agreement

 



--------------------------------------------------------------------------------

Schedule B

Outstanding Promissory Notes 1

 

   

Date

   Original
Principal
Amount (Not
Amounts
Currently
Outstanding)         

Date

   Original
Principal
Amount (Not
Amounts
Currently
Outstanding)

1

 

03/2/952

   $ 500,000      1B  

05/05/993

   $ 200,000

2

 

06/29/952

     700,000      2B  

05/24/993

     200,000

3

 

11/22/99

     300,000      3B  

06/07/993

     200,000

4

 

02/11/00

     300,000      4B  

06/25/993

     200,000

5

 

11/13/00

     125,000      5B  

06/29/993

     350,000

6

 

11/16/00

     250,000      6B  

06/30/993

     350,000

7

 

01/09/01

     300,000      7B  

07/09/993

     100,000

8

 

01/16/01

     300,000      8B  

07/30/99

     70,000

9

 

02/05/01

     100,000      9B  

08/05/99

     200,000

10

 

02/13/01

     200,000       

Total:

     1,870,000

11

 

02/22/01

     200,000            

Total:

     3,275,000      1C  

02/10/954,5

   $ 650,000           2C  

07/12/004

     300,000           3C  

07/31/004

     180,000           4C  

08/11/004

     200,000           5C  

08/30/004

     200,000           6C  

09/13/004

     200,000           7C  

09/27/004

     200,000            

Total:

     1,930,000

 

1

Also outstanding but not listed here is a 5% penalty on overdue amounts on
certain notes which were originally payable to Jean Levy, plus accrued interest,
which began accruing on 01/01/01.

 

2

These notes were originally issued by, and payable to, Jay Levy, Warren Levy and
Ronald Levy. It should be noted for purposes of this restructuring that the
Company has previously repaid the portion of the principal amount of these notes
(and accompanying interest) representing the loans subsumed in these notes made
by Warren Levy and Ronald Levy. Therefore, these notes currently represent only
the loans extended to the Company by Jay Levy from 02/24/95 through 10/23/95.

 

3

These notes were amended and restated by the July 13, 1999 Amended and Restated
Secured Promissory Note in the principal amount of $1,600,000.

 

4

These notes were transferred by Jean Levy to Jay Levy effective as of May 9,
2007.

 

5

This note represents loans extended to the Company by Jean Levy from 02/10/95
through 02/17/95.



--------------------------------------------------------------------------------

Schedule C

Promissory Notes Transferred to

Jaynjean Levy Family Limited Partnership

 

    

Date

  

Original
Principal

Amount (Not

Amounts
Currently

Outstanding)

1   

03/13/01

   $ 300,000 2   

03/27/01

     200,000 3   

04/09/01

     350,000 4   

04/16/01

     100,000 5   

04/23/01

     400,000 6   

05/09/01

     250,000 7   

05/29/01

     300,000 8   

06/11/01

     175,000 9   

06/19/01

     275,000 10   

06/28/01

     100,000 11   

07/05/01

     275,000 12   

07/26/01

     250,000 13   

08/13/01

     200,000 14   

08/29/01

     200,000 15   

09/13/01

     300,000 16   

09/26/01

     250,000 17   

10/11/01

     200,000 18   

10/29/01

     175,000 19   

11/13/01

     175,000 20   

11/28/01

     175,000 21   

12/11/01

     175,000 22   

12/19/01

     175,000 23   

02/13/02

     175,000 24   

02/26/02

     175,000 25   

03/13/02

     175,000 26   

03/26/02

     175,000   

Total:

     5,700,000



--------------------------------------------------------------------------------

Schedule D

Outstanding Promissory Notes After Repayment

to be Consolidated into the Note 1

 

   

Date

   Currently
Outstanding
Principal
Amount2         

Date

   Currently
Outstanding
Principal
Amount2

1

 

03/02/95

   $ 0      1B  

07/13/99

   $ 1,525,000

2

 

06/29/95

     0      2B  

07/30/99

     70,000

3

 

11/22/99

     0      3B  

08/05/99

     200,000

4

 

02/11/00

     0       

Total:

     1,795,000

5

 

11/13/00

     0          

6

 

11/16/00

     0          

7

 

01/09/01

     0      1C  

02/10/95

   $ 0

8

 

01/16/01

     0      2C  

07/12/00

     0

9

 

02/05/01

     0      3C  

07/31/00

     0

10

 

02/13/01

     0      4C  

08/11/00

     0

11

 

02/22/01

     0      5C  

08/30/00

     0  

Total:

     0      6C  

09/13/00

     0           7C  

09/27/00

     0            

Total:

     0

 

1

Also outstanding and included in the consolidation into the Note but not listed
here is a 5% penalty on overdue amounts on certain notes which were originally
payable to Jean Levy, plus accrued interest, which began accruing on 01/01/01.

 

2

Even though certain notes listed above have no outstanding principal amount due
and owing, they are listed because interest has accrued and continues to accrue
and to be payable thereunder and such interest amounts are being consolidated
into the Note.



--------------------------------------------------------------------------------

Schedule E

Outstanding Promissory Notes After Repayment to be Consolidated into the
Partnership Note

 

    

Date

  

Currently

Outstanding

Principal

Amount1

1   

03/13/01

   $ 300,000 2   

03/27/01

     200,000 3   

04/09/01

     350,000 4   

04/16/01

     100,000 5   

04/23/01

     0 6   

05/09/01

     250,000 7   

05/29/01

     300,000 8   

06/11/01

     175,000 9   

06/19/01

     275,000 10   

06/28/01

     100,000 11   

07/05/01

     275,000 12   

07/26/01

     250,000 13   

08/13/01

     200,000 14   

08/29/01

     200,000 15   

09/13/01

     300,000 16   

09/26/01

     250,000 17   

10/11/01

     200,000 18   

10/29/01

     175,000 19   

11/13/01

     175,000 20   

11/28/01

     175,000 21   

12/11/01

     175,000 22   

12/19/01

     175,000 23   

02/13/02

     175,000 24   

02/26/02

     175,000 25   

03/13/02

     175,000 26   

03/26/02

     175,000   

Total:

     5,300,000

 

1

Even though one of the notes listed above has no outstanding principal amount
due and owing, it is listed because interest has accrued and continues to accrue
and to be payable thereunder and such interest amounts are being consolidated
into the Partnership Note.